
	
		I
		111th CONGRESS
		1st Session
		H. R. 3213
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand and
		  make permanent the standard deduction for real property taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Complete and Permanent Property Tax
			 Deduction Act of 2009.
		2.Standard
			 deduction for real property taxes expanded and made permanent
			(a)Standard
			 deduction for real property taxes made permanentSubparagraph (C) of section 63(c)(1) of the
			 Internal Revenue Code of 1986 is amended by striking in the case of any
			 taxable year beginning in 2008 or 2009,.
			(b)Repeal of dollar
			 limitation and exclusion of foreign taxesParagraph (7) of
			 section 63(c) of such Code is amended to read as follows:
				
					(7)Real property
				tax deductionFor purposes of
				paragraph (1), the real property tax deduction is the amount allowable as a
				deduction under section 164(a)(1) (determined without regard to any taxes taken
				into account under section
				62(a)).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
